Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “the foot brace”, as set forth in claim 1, lacks antecedent basis. It is unclear if the foot brace and the “foot guard” the same or different element?
       In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoux (2012/0067667) in view of Schade (1,639,352).
       Marcoux shows;
1.    A roofing guard device (10), comprising:
      a mount portion (12) adapted for permanent or releasable attachment to a roofing surface;
     a foot-guard brace portion (at 18) adapted to permanently or releasably support a foot guard in a substantially orthogonal relationship with respect to the roofing surface; and
     a fall-arrest safety mount (30) adapted for permanent or releasable attachment of a personnel restraint device.
     Marcoux does not show a retainer flange.
      Schade shows a foot-guard brace portion (at 11) comprising a retainer flange (12, 13) adapted to restrain the foot guard (14) .from lateral movement parallel to and orthogonal from the roofing surface while the foot brace is supported by the foot-guard brace portion.

2.    The roofing guard device of claim 1, wherein the fall-arrest safety mount (30) is integrally provided on the foot-guard brace portion.
3.    The roofing guard device of claim 1, wherein at least the mount portion and the foot-guard brace portion are integrally formed of flat sheet stock.
4.    The roofing guard device of claim 1, wherein at least the mount portion and the foot-guard brace portion are integrally formed of flat bar stock.
9.    The roofing guard device of claim 1, wherein the fall-arrest safety mount (30) comprises at least one means for removably attaching the personnel restraint .
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoux (2012/0067667) in view of Schade (1,639,352), as applied to claim 1 above and further in view of Albert (4,946,123).
  Albert shows two lateral braces (12) extending from sides of the mount portion (10), proximate the foot-guard brace portion (18), in a substantially collinear configuration.
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention, since the elements perform as expected and thus the results would be expected. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Marcoux to comprise a lateral braces, as taught by Albert, since it would have provided the predictable results laterally bracing his guard device.
.


6.    The roofing guard device of claim 1, comprising at least two lateral braces extending from sides of the mount portion, proximate the foot-guard brace portion, in a substantially collinear configuration.
7.    The roofing guard device of claim 6, wherein a distance between the at least two lateral braces and the foot-guard brace potion is configured such that, when the roofing guard is attached to the roof surface with a lower edge of the substantially collinear later braces is aligned with a lower edge of the roofing surface and a foot guard is supported by the foot-guard brace portion, there is substantially no gap between the lower edge of the roofing surface and an edge of the foot guard.
      Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marcoux (2012/0067667) in view of Schade (1,639,352), as applied to claim 1 above and further in view of Giroux (CA 2974731 A1).
     Giroux shows fall-arrest safety mount comprises a permanently attached support ring (14). 
         All the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have substituted one known element for 
    8.    The roofing guard device of claim 1, wherein the fall-arrest safety mount comprises at least one support ring permanently attached to at least one of the mount portion and the foot-guard brace portion of the roofing guard device.
9.    The roofing guard device of claim 1, wherein the fall-arrest safety mount comprises at least one means for removably attaching the personnel restraint device to at least one of the mount portion and the foot-guard brace portion of the roofing guard device.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN CONSTANTINE CHIN-SHUE whose telephone number is (571)272-6828.  The examiner can normally be reached on Mon-Fri 8.00-5.00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katherine Mitchell can be reached on 28800.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ALVIN C CHIN-SHUE/Primary Examiner, Art Unit 3634